PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SUNDERMEYER et al.
Application No. 16/585,481
Filed: 27 Sep 2019
For: CONTROL SYSTEM USER INTERFACE

:
:
:	DECISION ON PETITION
:
:

This is a decision on the “PETITION TO ACCEPT UNINTENTIONALLY DELAYED CLAIM
FOR PRIORITY PURSUANT TO 37 CER §1.78(c) and 1.78(e),” filed August 16, 2021 to accept an unintentionally delayed claim under 35 USC 120 for the benefit to the prior-filed nonprovisional applications listed in the Application Data Sheet (ADS) filed August 16, 2021. This matter is being properly treated pursuant to 37 CFR 1.78(e).
 
The petition is DISMISSED.

A petition for acceptance of a claim for late benefit under 37 CFR 1.78(e) is only applicable to those applications filed on or after November 29, 2000 and after the expiration of the period specified in 37 CFR 1.78 (d)(3).  In addition, the petition under 37 CFR 1.78 (e) must be accompanied by:  


(1) 	the reference required by 35 USC 119(e) and 37 CFR 1.78(d)(2) of the prior-filed application, which must be filed in an Application Data Sheet (ADS), unless previously submitted;
(2) 	the petition fee set forth in 37 CFR 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

On August 16, 2021, a corrected ADS, the petition fee and the proper statement were filed.

The corrected ADS filed August 16, 2021 indicates the following:
16/585,481 is a continuation of 13/929,568
13/929,568 is a continuation-in-part of 13/718,851
13/929,568 claims benefit of 61/665,078
13/929,568 is a continuation-in-part of 13/531,757
13/929,568 is a continuation-in-part of 13/335,279
13/929,568 is a continuation-in-part of 13/311,365
13/929,568 is a continuation-in-part of 13/104,932
13/929,568 is a continuation-in-part of 13/104,936
13/929,568 is a continuation-in-part of 12/750,470
13/929,568 is a continuation-in-part of 12/637,671
13/929,568 is a continuation-in-part of 12/539,537
13/929,568 is a continuation of 12/189,757
13/929,568 is a continuation-in-part of 12/019,568
13/929,568 is a continuation-in-part of 11/761,745.

However, 13/929,568 cannot claim the benefit of 12/189,757 (item 12) because 12/189,757 issued on June 25, 2013 and 13/929,568 was filed on June 27, 2013, two days after the issuance of 12/189,757.  Thus, there is a break in the continuity chain.  Furthermore, there is no common inventor found between (2) and (10), (13) and (14) as required by 35 U.S.C. 120.  Therefore, the petition is dismissed.

A renewed petition and updated Application Data Sheet setting forth appropriate references is required if reconsideration of the matter is desired.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:			Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3205.
/Sheela J. Huff/
/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions 


cc:	Baker Hostetler
1170 Peachtree Street
Suite 2400
Atlanta, GA 30309-7676


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)